Citation Nr: 1732712	
Decision Date: 08/11/17    Archive Date: 08/23/17

DOCKET NO.  12-33 542A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a left shoulder disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Brunot, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1967 to February 1975, February 1975 to March 1978, October 1978 to April 1983, April 1983 to November 1987, and additional service in the Navy Reserves.
This matter comes before the Board of Veterans' Appeals from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

This case was remanded by the Board in September 2015 for additional development. 


FINDING OF FACT

The preponderance of evidence reflects that the Veteran's left shoulder disability was caused by his active duty service. 


CONCLUSION OF LAW

The criteria for service connection for a left shoulder disability have been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  To establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2016); see also Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for certain diseases.  38 C.F.R. §§ 3.303(a),(b), 3.309(a) (2016); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Second, the Board must determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Third, the Board must weigh the probative value of the evidence in light of the entirety of the record. 

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102 (2016).  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 4 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran's left shoulder was treated in-service.  The Veteran's STRs from 1975 to 1977 show the Veteran was repeatedly treated for left shoulder pain and was diagnosed with bursitis.  Additionally, the Veteran was diagnosed with AC joint arthritis while in service.  Though the Board notes the December 2015 VA examiner stated this diagnosis was not based on radiologic evidence and solely based on clinical examination.  The Veteran's April 1983 reenlistment examination and Navy Reserve 1987 enlistment examination showed the Veteran was fit for duty. 

The Board also acknowledges the Veteran's statements about his left shoulder.  In multiple statements the Veteran stated that he has had recurrent shoulder pain since August 1967.  In an April 2006 statement, the Veteran stated that he has lived with the pain since active duty.  The Veteran stated the pain was unbearable and interfered with his daily activities.  He is competent to report observable symptoms such as pain.  Additionally, the consistency of his statements leads the Board to find them credible.  

The Veteran also underwent several VA examinations.  In a May 1988 VA examination, the Veteran's bursitis was noted and the examiner stated the Veteran took Motrin for pain relief.  The Veteran's next VA examination was in May 2010, and the examiner concluded that the Veteran's left shoulder disability was not related to service.  The May 2010 VA examiner found that the Veteran's left shoulder disability was consistent with age and not due to service.

The Veteran's most recent VA examination was in December 2015.  The VA examiner determined that the Veteran's left shoulder disability was not related to service.  The examiner found the bursitis noted in the Veteran's STRs was resolved because his April 1983 reenlistment and October 1987 Navy Reserve examinations were both silent for any shoulder conditions.  Further, the VA examiner noted his immediate post-service medical records were silent for bilateral shoulder conditions or bursitis residuals.  Last, the VA examiner noted that in July 1988 the Veteran's request for service connection was denied because there was no current evidence of a shoulder disability. 

The Board considers all the evidence when determining the issue of service connection.  The Board finds the Veteran's lay statements that he has had problems with his left shoulder since service as competent and credible.  The Board also considers the medical evidence of record which documents the Veteran's continued problems with his left shoulder.  As previously noted by the Board in the September 2015 Remand, the May 2010 VA examination was inadequate as the examiner did not provide an adequate basis for her opinion.  

Similarly, the Board finds the VA examiner's opinion from the December 2015 is inadequate.  The VA examiner noted the Veteran's immediate post-service medical records are silent for bilateral shoulder conditions or bursitis residuals.  However, in a May 1988 VA record, the examiner noted that the Veteran has bursitis in both shoulders.  Additionally, the December 2015 examiner relied on the lack of a disability noted in the July 1988 rating decision.  Consequently, that decision also incorrectly stated the Veteran did not have bursitis.  Accordingly, the Board affords the December 2015 VA examination low probative value.  The Board is not bound to accept medical opinions that are based upon an inaccurate factual background.  See Black v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 458 (1993).

The December 2015 examination report shows that the Veteran currently has arthritis of the left shoulder, which is a chronic disability as set forth in 38 C.F.R. § 3.309(a).  Therefore, the theory of continuity of symptomatology is applicable in this case.  38 C.F.R. § 3.303(a),(b); see also Walker, 708 F.3d 1331.  The Board finds the competent, credible lay evidence and the medical records showing continued complaints of left shoulder symptoms outweigh the May 2010 and December 2015 VA examiners' opinions which are inadequate, as noted above.  The Board finds the preponderance of evidence is in favor of the Veteran's claim; thus, service connection is warranted.  See Alemany v. Brown, 9 Vet. App. 518 (1996).   


ORDER

Entitlement to service connection for a left shoulder disability is granted 



____________________________________________
D. Martz Ames 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


